Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 13, 2007                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

  133527 & (13)                                                                                        Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  In re:                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  The Honorable JEANETTE O’BANNER-OWENS,
  36th District Court
                                                                    SC: 133527
                                                                    JTC: Formal Complaint No. 80

  _________________________________________/

         By order of May 16, 2007, the Judicial Tenure Commission was directed to
  provide the respondent with copies of the eight-page letter or letters that the Commission
  sent to the physicians who examined the respondent pursuant to MCR 9.207(D), and the
  respondent was directed to provide an updated report from Dr. Aronson and any
  additional reports and supplemental briefing that the respondent deemed necessary. On
  order of the Court, the updated report and the respondent’s supplemental brief having
  been received, the petition for interim suspension is again considered, and it is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 13, 2007                       _________________________________________
           p0613                                                               Clerk